—In an action, inter alia, to recover damages for wrongful death, the defendant Hofstra University appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered December 17, 2001, as granted the plaintiffs motion to compel discovery of documents to the extent of directing it to make the documents available for in camera inspection.
Ordered that the appeal is dismissed, without costs or disbursements, as the appellant is not aggrieved by the portion of the order appealed from (see CPLR 5511).
As the appellant recognizes, leave to appeal from the portion of the order directing an in camera inspection is required (see Navedo v Nichols, 233 AD2d 378). We decline to grant leave because the appellant, which suggested the in camera inspection, is not aggrieved by the portion of the order appealed from (see CPLR 5511).
To the extent that the appellant raises issues addressing the merits of the plaintiffs motion to compel discovery, such issues are not properly before us since the Supreme Court has yet to decide the motion (see Doe v Inman Constr. Corp., 281 AD2d 387, 388; Katz v Katz, 68 AD2d 536). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.